                                             Case 4:19-cv-08039-HSG Document 21 Filed 06/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GUILLERMO TRUJILLO CRUZ,                          Case No. 19-cv-08039-HSG
                                   8                     Plaintiff,                           ORDER DENYING LEAVE TO
                                                                                              PROCEED IN FORMA PAUPERIS ON
                                   9               v.                                         APPEAL
                                  10        PIERSTON, et al.,                                 Re: Dkt. No. 20
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On

                                  14   March 9, 2020, the Court denied plaintiff leave to proceed in forma pauperis pursuant to 28

                                  15   U.S.C. § 1915(g) because, prior to the date that he filed this action, plaintiff had at least three

                                  16   cases dismissed as “strikes” within the meaning of 28 U.S.C. § 1915(g). Dkt. No. 14. The Court

                                  17   ordered plaintiff to pay the filing and administrative fees in full if he wished to proceed with the

                                  18   action. Dkt. No. 14. On April 29, 2020, the Court dismissed this action for failure to pay the

                                  19   filing and administrative fees, and entered judgment in favor of defendants. Dkt. Nos. 15, 16. On

                                  20   May 18, 2020, plaintiff filed a notice of appeal with the Ninth Circuit Court of Appeals. Dkt. No.

                                  21   17. Plaintiff has now filed a pleading titled “Order to Show Cause Regarding to In Forma

                                  22   Pauperis and Have Case Proceed Forward.” Dkt. No. 20. Because this pleading requests that

                                  23   plaintiff be allowed to pay the appellate court filing fees in installments, the Court construes this

                                  24   pleading as a request to proceed in forma pauperis on appeal. Dkt. No. 20. Plaintiff’s request to

                                  25   proceed in forma pauperis on appeal is DENIED. Dkt. No. 20. The Court finds that the appeal is

                                  26   not taken in good faith. See 28 U.S.C. § 1915(a)(3); Hooker v. American Airlines, 302 F.3d 1091,

                                  27   1092 (9th Cir. 2002).

                                  28   //
                                         Case 4:19-cv-08039-HSG Document 21 Filed 06/29/20 Page 2 of 2




                                   1         This order terminates Dkt. No. 20.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 6/29/2020

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
